

114 HRES 952 IH: Recognizing the immense contributions of Congressman Michael M. Honda throughout his tenure in Congress.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 952IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Judy Chu of California (for herself, Mr. Al Green of Texas, Ms. Roybal-Allard, Ms. Lee, Ms. Matsui, Mr. McNerney, Mr. Sablan, Mrs. Napolitano, Ms. Lofgren, Mr. Schiff, Mr. Bera, Mrs. Watson Coleman, Ms. Gabbard, Mr. Pocan, Ms. Wilson of Florida, Mr. Swalwell of California, Mr. Beyer, Mr. Welch, Ms. Eshoo, Mr. Capuano, Mr. Ellison, Mr. Ted Lieu of California, Ms. Velázquez, Mrs. Davis of California, Mr. Garamendi, Mrs. Torres, Mr. Costa, Mr. Takano, Ms. Meng, Mr. Gallego, Mr. Cummings, Mr. Grijalva, Mr. Nadler, Mr. Lowenthal, Mrs. Dingell, Ms. Hanabusa, Mr. Danny K. Davis of Illinois, Ms. Duckworth, Mr. Scott of Virginia, Ms. Bordallo, Mr. Thompson of California, Mr. Cohen, Ms. Fudge, Mr. Peters, Ms. Clarke of New York, Ms. Eddie Bernice Johnson of Texas, Mr. Pallone, Ms. Schakowsky, Mr. Becerra, Mr. Ruiz, Mr. Huffman, Ms. Linda T. Sánchez of California, and Mr. Gutiérrez) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRecognizing the immense contributions of Congressman Michael M. Honda throughout his tenure in
			 Congress.
	
 Whereas Congressman Michael M. Honda has served the people of the State of California for two decades in the California State Assembly and the United States House of Representatives;
 Whereas Congressman Michael M. Honda and his family overcame grave injustice incarcerated in a Japanese American internment camp during World War II;
 Whereas Congressman Michael M. Honda has dedicated his life to public service, not only as a Member of Congress, but as a teacher, principal, Peace Corps volunteer, member of the San Jose Planning Commission, member of the San Jose Unified School Board, Supervisor for Santa Clara County, and as an Assembly member in the California State Assembly;
 Whereas Congressman Michael M. Honda served as a member of the House Appropriations Committee where he was the Ranking Member of the House Appropriations Subcommittee on Commerce, Justice, Science and Related Agencies and a member of the House Appropriations Subcommittee on the Legislative Branch;
 Whereas Congressman Michael M. Honda served as the Chair of the Congressional Asian Pacific American Caucus for seven years and helped to expand the caucus membership significantly;
 Whereas Congressman Michael M. Honda founded and served as the Chair of the Congressional Caucus to End Bullying, founded and served as a Co-Chair of the Congressional Viral Hepatitis Caucus, founded and served as the Chair of the Congressional Ethiopia and Ethiopian American Caucus, served as a Vice Chair of the Congressional Progressive Caucus, a Vice Chair of the LGBT Equality Caucus, the Vice Chair of the Gun Violence Prevention Task Force, a Co-Chair of the Out of Poverty Caucus, and the Chair Emeritus of the Congressional Asian Pacific American Caucus;
 Whereas Congressman Michael M. Honda has pushed for investment in his community, such as his successful effort to extend the BART system in the Bay Area into Silicon Valley;
 Whereas Congressman Michael M. Honda has worked to improve educational equity, through creating the Equity and Excellence Commission and supporting science, technology, engineering, and mathematics (STEM) education;
 Whereas Congressman Michael M. Honda has been a champion of immigration reform, including spearheading efforts to reunite families separated by immigration policies through the Reuniting Families Act;
 Whereas Congressman Michael M. Honda has been a leader for the Asian American and Pacific Islander community and helped to pass legislation to award Japanese American World War II veterans and Filipino American World War II veterans with the Congressional Gold Medal;
 Whereas Congressman Michael M. Honda has fought to bring justice and global attention to the plight and continued suffering of “comfort women” who were forced into sexual slavery during World War II;
 Whereas Congressman Michael M. Honda has fought for health equity, ensuring that the needs of underserved communities, including women and communities of color, remain a critical consideration on any health policy; and
 Whereas Congressman Michael M. Honda has been a staunch supporter of LGBTQ communities and a leading voice supporting transgender people in the United States: Now, therefore, be it
	
 That the House of Representatives recognizes the dedication and immense contributions of Congressman Michael M. Honda throughout his career to his constituents and the United States.
		